DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 2, 4, 8, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “a first-typed light emitting unit arranged in a shape of a pair of triangles sharing a common edge”, see figure 5, and the new claim limitations recite “the first pixel unit comprises two red sub-pixels, two green sub-pixels, and two blue sub-pixels”.  The triangle limitation requires one red sub-pixel, two green sub-pixels, and one blue sub-pixel.  These two limitations are contradictory and appropriate correction or explanation is required.  
For examination purposes it will be assumed that the new limitation intended to recite one red sub-pixel, two green sub-pixels, and one blue sub-pixel.

Response to Arguments
Applicant’s arguments, see the claim amendment filed 3/18/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488, in view of Li et al., US 10,991,768, and Kroon et al., US 9,395,548.
Regarding claim 1, Huo (figures 3 & 4) teaches a display screen, comprising:
a first display region (paragraph 0031 states there can be more than the 2 regions shown in figure 3, such as three display regions);
a second display region 14 adjacent to the first display region; and
a third display region 12 adjacent to the second display region 14 and located on an opposite side of a side of the second display region 14 adjacent to the first display region (taught in paragraph 0031);
wherein:
a sub-pixel density of the first display region (taught in paragraph 0031) is smaller than a sub-pixel density of the second display region 14 (paragraph 0034); and
the sub-pixel density of the second display region 14 is smaller than a sub-pixel density of the third display region 12 (paragraph 0034).
Figure 3 and paragraph 0034 states the distribution density of the central region is greater than the periphery region and the pixels continue to get larger as they approach the edge, so the third display region would have a lower distribution density than the second display region.
Huo fails to teach the first display region comprises a first-typed light emitting unit arranged in a shape of a pair of triangles sharing a common edge, the pair of triangles comprises a first triangle and a second triangle, the first triangle is characterized by a first distance between a first vertex and the common edge, the second triangle is characterized by a second distance between a second vertex and the common edge, and the first distance is greater than the second distance.
Li (see marked up figure 7 below) teaches the first display region comprises a first-typed light emitting unit arranged in a shape of a pair of triangles sharing a common edge, the pair of triangles comprises a first triangle and a second triangle, the first triangle is characterized by a first distance between a first vertex and the common edge, the second triangle is characterized by a second distance between a second vertex and the common edge, and the first distance is greater than the second distance. 

    PNG
    media_image1.png
    576
    731
    media_image1.png
    Greyscale
, and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply that shape to each display region in the invention of Huo because Li teaches higher virtual resolution (column 10, lines 8-9). With respect to claim 2, Huo fails to teach a first-typed light emitting unit is formed by sharing sub-pixels at the first display region; a second-typed light emitting unit is formed by sharing sub-pixels at the second display region; and a third-typed light emitting unit is formed by arranging sub-pixels, at the third display region.
Li (see marked up figure 7 above) teaches a first-typed light emitting unit is formed by sharing sub-pixels at the first display region; a second-typed light emitting unit is formed by sharing sub-pixels at the second display region; and a third-typed light emitting unit is formed by arranging sub-pixels, at the third display region. Li teaches the shape and it would have been obvious to one of ordinary skill in the art at the time of the invention to apply that shape to each display region in the invention of Huo because Li teaches higher virtual resolution (column 10, lines 8-9).
Li teaches the smallest repeating unit comprises a first pixel unit and a first blank region coupled to the first pixel unit, the first pixel unit comprises two red sub-pixels, two green sub-pixels, and two blue sub-pixels (sic one red sub-pixel, two green sub-pixels, and one blue sub-pixel are discussed in the 35 USC 112 rejection above), but fails to teach the first display region further comprises a smallest repeating unit, and an area of the first pixel unit is equal to an area of the first blank region.
 Kroon (figures 8C-8E) teaches the first display region further comprises a smallest repeating unit (the dark regions), and an area of the first pixel unit is equal to an area of the first blank region (the white region next to each dark region).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the display region of Kroon in the invention of Li because Kroon teaches the equivalence of having a blank region (figures 8C-E) to one not having a blank region (figures 8A-B).The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 4, Li (see marked up figure 7 above) teaches the first-typed light emitting unit comprises one red sub-pixel, two green sub-pixels, and one blue sub- pixel, the red sub-pixel and the blue sub-pixel being located on the common edge, and the green sub-pixels being located at the two vertices.
Concerning claim 5, Li (see marked up figure 7 above) teaches the second-typed light emitting unit is distributed in a shape of a pair of triangles with a common vertex. The common vertex connects R to B.
Concerning claim 9, Li (figure 7) teaches a smallest repeating unit of the first display region comprises one first pixel unit and one first blank region adjacent to the first pixel unit. There is a space between each pixel unit.
Pertaining to claim 10, Li (figure 7) teaches a smallest repeating unit of the second display region comprises one second pixel unit and one second blank region adjacent to the second pixel unit, or comprises two second pixel units and one second blank region. There is a space between each pixel unit.
With respect to claim 15, Huo (figure 3) teaches the third display region 12 forms a main display region of the display screen 10, and the first display region (taught in paragraph 0031) forms an auxiliary display region of the display screen 10; the first display region (taught in paragraph 0031) is located at a side portion of the display screen 10, and the second display region 14 is a transition region between the first display region (taught in paragraph 0031) and the third display region 12.
In re claim 16, though Huo fails to teach a ratio of a height of the first display region to a height of the display screen is 1:10, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05). This ratio is result effective dependent because each application requires different size specifications.
Claims 6-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488, and Li et al., US 10,991,768, and Kroon et al., US 9,395,548, as applied to claim 1 above, and further in view of Gu et al., US 10,103,205.
Pertaining to claim 6, Gu (column 7, lines 49-54) teaches the second-typed light emitting unit comprises one red sub-pixel, two green sub-pixels, and two blue sub-pixels, the red sub-pixel being located at the common vertex, and the green sub-pixels and the blue sub-pixels being located at two other vertices of each of the triangles. Gu teaches the letters A, B and C can be any combination of the listed colors.
In claim 7, Gu (see marked up figure 3 above) teaches the third-typed light emitting unit is distributed in a shape of a triangle. This claim doesn’t exclude two triangles with a shared vertex.
Regarding claim 8, Gu (column 7, lines 49-54) teaches the third-typed light emitting unit comprises one red sub-pixel, one green sub-pixel, and one blue sub-pixel, the red sub-pixel and the green sub-pixel and the blue sub-pixel respectively forming vertices of the triangle. Gu teaches the letters A, B and C can be any combination of the listed colors.
With respect to claim 11, Gu (figure 4) teaches a smallest repeating unit of the third display region 402 comprises one third pixel unit, and dose not comprise a blank region. There is not a blank region between the repeating units 402.
As to claims 12-14, Gu (figure 4) teaches the smallest repeating units of the first display region of adjacent two rows or adjacent two columns are misaligned (claim 12); the smallest repeating units of the second display region of adjacent two rows or adjacent two columns are misaligned (claim 13); and the smallest repeating units of the third display region of adjacent two rows or adjacent two columns are misaligned (claim 14). The repeating units 402 within each region are misaligned
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488, in view of Li et al., US 10,991,768, and Kroon et al., US 9,395,548.
Concerning claim 17, Huo teaches a display device, comprising a display screen and an under-screen photosensitive module;
wherein the display screen comprises: a first display region (paragraph 0031 states there can be more than the 2 regions shown in figure 3, such as three display regions), a second display region 14 adjacent to the first display region (paragraph 0031), and a third display region 12 adjacent to the second display region 14 and located on an opposite side of a side of the second display region 14 adjacent to the first display region (paragraph 0031),
a sub-pixel density of the first display region (paragraph 0031) being smaller than a sub-pixel density of the second display region 14 (paragraph 0034),
the sub-pixel density of the second display region 14 being smaller than a sub- pixel density of the third display region 12 (paragraph 0034).
Figure 3 and paragraph 0034 states the distribution density of the central region is greater than the periphery region and the pixels continue to get larger as they approach the edge, so the third display region would have a lower distribution density than the second display region.
Though Huo fails to teach the under-screen photosensitive module being disposed under the first display region for sensing light that is incident through the display screen, the examiner takes “official notice” since the claimed subject matter is notoriously well-known in the art (MPEP 2144.03). There being no arguments regarding this holding of official notice it is taken as being accepted.
Huo fails to teach the first display region comprises a first-typed light emitting unit arranged in a shape of a pair of triangles sharing a common edge, the pair of triangles comprises a first triangle and a second triangle, the first triangle is characterized by a first distance between a first vertex and the common edge, the second triangle is characterized by a second distance between a second vertex and the common edge, and the first distance is greater than the second distance.
Li (see marked up figure 7 above) teaches the first display region comprises a first-typed light emitting unit arranged in a shape of a pair of triangles sharing a common edge, the pair of triangles comprises a first triangle and a second triangle, the first triangle is characterized by a first distance between a first vertex and the common edge, the second triangle is characterized by a second distance between a second vertex and the common edge, and the first distance is greater than the second distance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply that shape to each display region in the invention of Huo because Li teaches higher virtual resolution (column 10, lines 8-9).
An under-screen photosensitive module under the first display region is standard and conventionally used in the art. As every skilled artisan knows an under-screen photosensitive module is necessary in order to process the images. Further having it in the first display region is known location for said under-screen photosensitive module.
Li teaches the smallest repeating unit comprises a first pixel unit and a first blank region coupled to the first pixel unit, the first pixel unit comprises two red sub-pixels, two green sub-pixels, and two blue sub-pixels (sic one red sub-pixel, two green sub-pixels, and one blue sub-pixel are discussed in the 35 USC 112 rejection above), but fails to teach the first display region further comprises a smallest repeating unit, and an area of the first pixel unit is equal to an area of the first blank region.
 Kroon (figures 8C-8E) teaches the first display region further comprises a smallest repeating unit (the dark regions), and an area of the first pixel unit is equal to an area of the first blank region (the white region next to each dark region).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the display region of Kroon in the invention of Li because Kroon teaches the equivalence of having a blank region (figures 8C-E) to one not having a blank region (figures 8A-B).The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Pertaining to claim 18, though Huo fails to teach the under-screen photosensitive module is at least one of a photoelectric sensor and a camera, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a photoelectric sensor or a camera in the invention of Huo because they are conventionally known and used under-screen photosensitive modules. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 19, though Huo fails to teach the under-screen photosensitive module senses light that is incident through the first display region and the second display region of the display screen, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this arrangement in the invention of Huo because the display device necessarily must include a way to sense light incident to the display regions.
Regarding claim 20, though Huo fails to teach the under-screen photosensitive module is embedded under the display screen by 4 mm to 6 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the embedded depth through routine experimentation (MPEP 2144.05). The depth is controlled by the desired overall thickness and size of the final product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/ patent -center for more information about Patent Center and https://www.uspto.gov/ patents /docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	4/29/22